DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election, without specific traverse, of Group I (claims 1-11 and 18-19) drawn to a pharmaceutical composition in the reply filed on 2/11/2021 is acknowledged.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). The restriction requirement is therefore made FINAL.
Claims 12-17 and 20-21 are withdrawn from consideration as directed to a non-elected invention.
Claims 1-11 and 18-19 are included in the prosecution.

Specification
The disclosure is objected to because of the following informalities:
The instant specification in at least paragraph [0037] recites “mallic acid”, maleic acid, and “malic acid”. Examiner believes applicant intended to recite “malic acid” in each of these recitations because “mallic acid” does not exist, and while “maleic acid” can be used in the field of cosmetics, it is “malic acid” that is a commonly used ingredient for providing benefit to the skin.
Appropriate correction is required.
Claim Objections
Claim 19 objected to because of the following informalities:  
Claim 19, line 5, recites “ciclopirox olamin” which should read as “ciclopirox olamine”.
Claim 19, line 5, recites “the maleic acid” which should read as “the malic acid” since claim 18 recites malic acid.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 9, line 3, is indefinite for reciting “selected from a group including”, which should be “selected from the group consisting of”.
 	Claim 11, line 6, is indefinite for reciting “selected from a group including”, which should be “selected from the group consisting of”.
Appropriate correction is required.

Claim Rejections – 35 U.S.C. 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 20080113037 A1) hereinafter Green in view of Harada et al. (US 20080207560 A1) hereinafter Harada.
	Regarding claim 1, Green is drawn to topical compositions useful for treating or preventing a variety of cosmetic conditions and dermatological disorders, wherein the composition comprises an oxidative pharmaceutical drug (abstract and claims 1, 7, 9, and 11).
 	Green discloses the presence of oxidative pharmaceutical drugs such as sodium borate [0009], wherein the concentration of an oxidative pharmaceutical drug is preferably from about 0.1% to about 30% by weight, based on the total weight of the composition ([0026]; claims 7 and 9).

 	Green does not explicitly disclose wherein chlorhexidine, ciclopirox, and terbinafine are present as terbinafine hydrochloride, chlorhexidine gluconate, and ciclopirox olamine.
 	However, Harada is drawn to a composition for external use (abstract).
 	Harada discloses the composition comprises (i) a phospholipid [0078], such as phytosphingosine [0079; 0081].
 	Harada discloses the composition comprises a bioactive component, in addition to the phospholipid. The bioactive component is not limited as long as it can be used in compositions for external use and exhibits desired physiological activities when applied percutaneously. Examples of usable bioactive components include antifungals, antimicrobials etc. Among such components, preferable examples are antifungals. Such bioactive components can be used singly or in combination [0103]. The proportion of bioactive component is preferably 0.001 to 30 wt. %, of the total amount of the composition [0104].
 	Harada discloses examples of antifungals include terbinafine hydrochloride and ciclopirox olamine [0114]. The proportion of antifungal(s) is usually 0.1 to 30 wt. % of the total amount of the composition [0115].

 	Harada discloses malic acid [00173], usually 0.001 to 20 wt. % of the total amount of the composition for external use [0174].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the formulation as previously disclosed by Green, to comprise the specific terbinafine hydrochloride, chlorhexidine gluconate, and ciclopirox olamine salts, as previously disclosed by Harada, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because Harada is also in the field of external skin compositions and discloses the bioactive components in the composition is not limited as long as it can be used in compositions for external use and exhibits desired physiological activities when applied percutaneously, wherein the bioactive components include antifungals [0103]. One of ordinary skill in the art would have had a reasonable expectation of success in making formulation, as disclosed by Green in view of Harada, by applying a known technique to a known product ready for improvement to yield predictable results, see MPEP 2141.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
 	Regarding claim 2, Harada discloses examples of antifungals include terbinafine hydrochloride [0114]. The proportion of antifungal(s) is usually 0.1 to 30 wt. % of the 
	Regarding claim 3, Harada discloses antimicrobials include chlorhexidine gluconate [0125]. The proportions of antimicrobial(s) is usually 0.001 to 20 wt. % of the total amount of the composition (encompasses 0.1 to 20.0 parts by weight of the composition) [0132].
 	Regarding claim 4, Harada discloses ciclopirox olamine [0114]. The proportion of antifungal(s) is usually 0.1 to 30 wt. % of the total amount of the composition (encompasses ciclopirox olamine in 0.1 to 10.0 parts by weight of the composition) [0115].
 	Regarding claim 9, Harada discloses the composition comprises phytosphingosine [0079; 0081].

	Claims 1-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 20080113037 A1) hereinafter Green in view of Harada et al. (US 20080207560 A1) hereinafter Harada and further in view of Sengupta et al. (US 20160346294 A1) hereinafter Sengupta.
 	The teachings of Green and Harada are disclosed above.
 	Regarding claims 5 and 11, Green in view of Harada do not explicitly disclose the presence of tea tree oil in the composition.
 	However, Sengupta is drawn to compositions and formulations for treatment of bacterial infections (abstract).

 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the formulation as previously disclosed by Green in view of Harada, to comprise tea tree oil, as previously disclosed by Sengupta, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because Sengupta discloses examples of antifungal agents include ciclopirox, terbinafine, and derivatives and analogs thereof [0066], discloses wherein the first and second chemical domains are independently an anti-acne agent. Anti-acne agents include antibiotics and antimicrobials, such as chlorhexidine gluconate, tea tree oil. These agents are well known and commonly used in the field of personal care [0061]. One of ordinary skill in the art would have had a reasonable expectation of success in making formulation, as disclosed by Green in view of Harada and Sengupta, by applying a known technique to a known product ready for improvement to yield predictable results, see MPEP 2141.
 	Regarding claim 6, Sengupta discloses tea tree oil [0061], and the formulation can comprise from about 0.1% to about 75% (w/w or w/v), API (encompasses 0.1 to 10.0 parts by weight of the composition) [0169].
 	Regarding claims 7-8, Sengupta discloses the presence of a soothing agent, which helps in reducing the discomfort of the skin, for example by soothing the feelings of itching. Exemplary soothing agents include, but are not limited to green tea extract, 
 	Regarding claim 10, Sengupta discloses the term “antifungal agent” is intended to mean a substance capable of inhibiting or preventing the growth, viability and/or reproduction of a fungal cell. Preferable antifungal agents are those capable of preventing or treating a fungal infection in an animal [0065].
 	Regarding claim 18, Green discloses the presence of oxidative pharmaceutical drugs such as sodium borate [0009], and Sengupta discloses the pH of intended use of the formulation will generally range from about pH 5 to about 6.5. Suitable pH adjusting agents which can be used include malic acid (encompasses wherein pH is in a range of 5.3-5.7) [0172].
 	Regarding claim 19, Green discloses sodium borate [0009], from about 0.1% to about 30% by weight, based on the total weight of the composition (encompasses 0.3-0.5 parts by weight) ([0026]; claims 7 and 9).
	Harada discloses examples of antifungals include terbinafine hydrochloride and ciclopirox olamine [0114]. The proportion of antifungal(s) is usually 0.1 to 30 wt. % of the total amount of the composition (encompasses terbinafine hydrochloride in 0.1-2.0 parts by weight of the composition and ciclopirox olamine in 0.1 to 6.0 parts by weight of the composition) [0115].

 	Harada discloses malic acid [00173], usually 0.001 to 20 wt. % of the total amount of the composition for external use (encompasses 0.5 to 2.0 parts by weight of the composition) [0174].

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/QUANGLONG N TRUONG/           Examiner, Art Unit 1615